Case: 17-11510      Document: 00514654484         Page: 1    Date Filed: 09/24/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                      No. 17-11510                             FILED
                                                                       September 24, 2018
                                                                          Lyle W. Cayce
CHRISTOPHER H. MCCOY,                                                          Clerk

                                                 Plaintiff-Appellant

v.

D. J. HARMON, Warden; FNU STRONG, Assistant Warden; FNU
HENDERSON, Lieutenant, SIS Supervisor; JOHN HOVDEN, Supervisor of
Education; JESSICA WILLIAMS, Education Technician,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:16-CV-3497


Before DENNIS, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Christopher H. McCoy, federal prisoner # 09150-025, moves for leave to
appeal in forma pauperis (IFP) from the dismissal of his civil action for failure
to state a claim. He also moves for appointment of counsel. McCoy is serving
a 327-month sentence after pleading guilty to offenses related to child
pornography and illicit sexual activity. See United States v. McCoy, 493 F.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11510    Document: 00514654484     Page: 2    Date Filed: 09/24/2018


                                 No. 17-11510

App’x 767, 768 (7th Cir. 2012). In his civil complaint, he contended that
defendants associated with the Bureau of Prisons (BOP) denied him access to
court by failing to provide timely access to a recording of an oral argument
made on his behalf in a 28 U.S.C. § 2255 proceeding in the United States
Seventh Circuit Court of Appeals. He asserted that the recording was needed
to support a motion for rehearing in the Seventh Circuit.
      Our inquiry “is limited to whether the appeal involves legal points
arguable on their merits (and therefore not frivolous).” Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation omitted).
To prevail on a claim that he was denied access to court, McCoy must
demonstrate that he suffered actual harm because the defendants hindered his
ability to pursue a nonfrivolous legal claim. See Christopher v. Harbury, 536
U.S. 403, 417 (2002); Lewis v. Casey, 518 U.S. 343, 351-53 & n.3 (1996). McCoy
fails to acknowledge or address the district court’s reason for dismissal, which
was that McCoy failed to allege any facts to show that he was deprived of the
ability to raise a meritorious argument in his petition for rehearing en banc.
He offers only general conclusional assertions and fails to allege facts that
would entitle him to relief on his claim of denial of access to the courts or any
other claim.    See Harbury, 536 U.S. at 417-18.          He thus identifies no
nonfrivolous issue for appeal. See Howard, 707 F.2d at 220.
      Accordingly, McCoy’s IFP motion is DENIED and his appeal is
DISMISSED as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997); 5TH CIR. R. 42.2. His motion for appointment of counsel is also
DENIED.
      The dismissal by the district court and the dismissal of this appeal as
frivolous give McCoy a total of two “strikes” under 28 U.S.C. § 1915(g). McCoy
is WARNED that if he accumulates three strikes he may not thereafter proceed



                                       2
    Case: 17-11510    Document: 00514654484    Page: 3   Date Filed: 09/24/2018


                                No. 17-11510

IFP in any civil action or appeal filed while he is incarcerated or detained in
any facility unless he is under imminent danger of serious physical injury. See
§ 1915(g).




                                      3